  Case 2:19-cv-00165-LGW-BWC Document 1-1 Filed 12/23/19 Page 1 of 10
                                                                          SSIiHLEDIN OFFICE
                                                                         CLER < OF SUPERIOR COURT
                                                                         GAMEIEN COUNTY. GEORGIA

                                                                       sue V2019001056
                    IN THE SUPERIOR COURT OF CAMDEN COUNTY
                                                                         NOV 06,2019 04:04 PM
                                   ST^TE OF GEORGIA

                                                                          fy{,f   t/Jw Tui Fei, Clerk
                                                                            '        Cam<l«it Coumv. Georgu)



  MICHAEL O BROWN.AS EXECUTOR
 OF THE ESTATE OF
 VERNON ISRAEL BROWN,and
 mark BROWN,AS GUARDIAN AND
 CONSERVATOR OF HELGA BROWN                       Civil Action No
 Plaintiffs

 V.



 DAVID BROWN,
 Defendant



                                     COMPLAINT


       COMES NOW Plaintiffs, Michael0Brown as Executor ofthe Estate of Vs     mon

Brown,deceased,and Mark Brown,Gfuardian and Conservator ofHelga Brown fi es their
complaint against the Defendant as follows:

   1. The Defendant David Brown C®rown"or'T)efendant")is a son of Vemon
      Brown, deceased and Helga Brown.


  2. Brown is a resident ofCamden County, Georgia at 1036 Greenwillow Driwj
                                                                             ,St
      Marys, Georgia 31558 where he may be served with this complaint and sub ectto
      the jurisdiction ofthis honorable court.
Case 2:19-cv-00165-LGW-BWC Document 1-1 Filed 12/23/19 Page 2 of 10




 3. Michael G Brown("Executor'^)is a son ofVemon Brown,deceased and Hel^
    Brown. Michael G Brown is the Executor ofthe estate of Vemon Browa Said
    estate of Vemon Brown is in the Probate Court ofCaraden County, Georgia
    Estate No 2018 P 159.



4. Mark Brown( Conservator")fe a son of Vemon Brown,deceased and is tli
    Guardian and Conservator of his mother Helga Brown, wife ofthe deceased.


5. Within the last few months ofhis life, Vemon Brown was influenced,cajoled and
   directed by Brown to move himselfand his wife Helga Brown(Helga Brovm had
   been incapcitated and rendered incompetant from a stroke in September of 2017)
   from their hometown ofmore than sixty years, Dallas, Texas,to St Marys,
   Georgia by Brown who was then resident in St Marys.


6. Brown obtained and had rented a residence in St Marys for Vemon Brown ;md
   Helga Brown to live in the sam^ subdivision as the one in which Brown res ided
   Vemon Brown and Helga Brown were then moved to St Marys in May,20]
   Vemon Brown died in late Augpst,2018, With the exception ofBrown,almost all
  of Vemon Brown's and Helga Brown's family and friends resided in the Dsllas,
  Texas area.
Case 2:19-cv-00165-LGW-BWC Document 1-1 Filed 12/23/19 Page 3 of 10




 7. By moving Vemon Brown and Helga Brown to St Marys,Brown placed himself
    in a position to exercise undue control and influence over his father and th 5 afHars
    ofhis incompetant mother. During this time, Vemon Brown was ill and suffered a
    weakened condition due to advanced age and health problems. Helga Bro^     i^was


    incapacitated due to a stroke in 2017.



8. Using undue influence, control, and pressure, and without valuable considtration,
    and on information obtained. Brown wrongfully directed Vemon Brown to move
    fiinds from the father's and/or mother's individual orjoint bank accounts to
   Brown's accounts;improperly influenced and directed the sale ofVemon Brown's
   and Helga Brown's Dallas home having proceeds resulting from the sale ofthat
   home moved under the Defend^t's control to an account not in Vemon Brjwn's
   or Helga Brown's individual capacities, with a portion ofthe proceeds payjble
   directly to Brown despite there being no apparent benefit to Vemon Brown or
   Helga Brown for the transfer ofsaid funds; and influenced Vemon Brown 13
   execute a new will, which the P^bate Court ofCamden County has rejecte<I.

9. Executor and Conservator havesent a letter to Brown in St Marys demanding the
   retum ofany and all funds received by Brown during the sale of Vemon Brown
   and Helga Brown's residence tp be remitted to the Executor and the Conservator,
   along with any other funds or property of Vemon or Helga Brown,so that tlie
Case 2:19-cv-00165-LGW-BWC Document 1-1 Filed 12/23/19 Page 4 of 10




    Executor can complete the probate ofthe estate and ensure proper distributi'ion of
    assets according to the will, arid the Conservator can properly manage the property
    of his ward, Helga Brown.



 10.Brown has kept,retained, or converted certain personal property, which includes
    but is not limited to household!goods and furnishings and jewelry, ofHelgii Brown
    into his personal possession oricontrol(such including, but not limited to, valuable
   jewelry and other personal effects ofHelga Brown obtained in November of
   2017). The specific descriptions and values ofthe missing property will bo
   compiled during the litigation ^d discovery process with amendments to tie
   above-styled Complaint.



11.Brown refuses to deliver the above-described money and property to Execiit   or or


   Conservator after demand was made.



12.Even more specifically, Vemori Brown and Helga Brown owned the Dallas         Texas

   home that was sold asjoint ovmers. The residence was sold on or about Juile 11,
   2018,the net proceeds amountirig to $193,899.64. On or about that date.
   Defendant converted to his own( use and control $173,899.64. On or about that
   date. Defendant converted to hi^ own use and control $20,000.00 from said sale
   for a total amount equaling $193,899.64. Brown received said money which
  Case 2:19-cv-00165-LGW-BWC Document 1-1 Filed 12/23/19 Page 5 of 10




      Plaintiffs, according to what just and good,are entitled to recover and vvhich
      Brown is not entitled in good <|»nscience to retain or control.

WHEREFORE THE EXECUTOR Ako THE CONSERVATOR brings this Complaint
against Brown for money had and received; trover; and conversion and prays the Court:
   A. Require Defendant to refund apy and all funds received by Defendant from
      Vemon Brown and Helga Brown for the benefit ofPlaintiffs;
   B. Grant PlaintiffExecutor and Plaintiff Conservatorjudgement against the
      Defendant in the amount of$193,899.64;
   C. Grant Plaintiff Conservatorjudgement against the Defendant for a return o fthe
      personal property unlawfully r^ed by the Defendant or the dollar amo4t equal
      to the value ofsaid personal properly;
  D. Issue Summons and Rule Nisi requiring Brown to show cause, ifany he haj, why
     Plaintiffs' prayers should not be answered;
  E. Issue an immediate restraining prder preventing Brown from disbursing,spmding,
     or otherwise depleting any fun^s received from Vemon Brown or Helga Brawn,
     including but not limited to, any funds received from the sale ofthe Dallas, Texas
     home of Vemon Brown or Helga Brown;
  F. Award the Executor and Concetvator reasonable attomey fees for having to
                                                                                 being
     this action;

  G. Provide any and all other reliefthe Court deemsjust and proper.
  Case 2:19-cv-00165-LGW-BWC Document 1-1 Filed 12/23/19 Page 6 of 10




This 6^ day ofNovember,2019.



                                       /s/     Michael B Perrv
                                     Michael B Perry, Attorney for the Plaintiff

140 The Lakes Blvd, Suite D3
Kingsland, Ga 31558
(912)882-5000
GBN: 527750
   Case 2:19-cv-00165-LGW-BWC Document 1-1 Filed 12/23/19 Page 7 of 10




                    IN THE SUPERIOR COURT OF CAMDEN COUNTY
                                    STATE OF GEORGIA



  MICHAEL G BROWN,AS EXECUTOR
  OF THE ESTATE OF
  VERNON ISRAEL BROWN,and
  mark I BROWN,AS GUARDIAN Al®
  CONSERVATOR OF HELGA BROWN                             Civil Action No
  Plaintiff

  V.



 DAVID BROWN,
 Defendant



                                         verification

         Personally appeared before the undersigned attesting officer, MICHAEL G BRO'^ VN,as
Executor ofthe Estate of Vemon I Brovw^ Deceased,after being duly sworn,states on oiisfothat
foe facts contained in the foregoing Complaint,are true to the best ofhis knowledge and >elief.

                             Dated this 31st day ofOctober,2019.




                                                     MICHAEL G BROWN




Sworn to and subscribed before me
                                                      KATHLEEN A GRANT
this^day of                     -7.010                    Notary Public
                                                        STATE OF TEXAS
                                                          iD#t241936M
                                                     My Comm.    May 10.20gg



Notaiy
Case 2:19-cv-00165-LGW-BWC Document 1-1 Filed 12/23/19 Page 8 of 10




                   IN THE SUMUHIOR COURT OF CAMDEN COUNTY
                                 STATE OF GEORIHA


  MICHAEL G BROWH AS ESECUTOR
  OF THEESTATE OF
  VERNON ISRAEL BROWN,and
  markIBROWN,AS GUARDIAN;AND
  CONSERVATOR OF HELGA BROlWN                           Civil Action No
  Plaintiff

  V.



 DAVID BROWN,
 De&ndant



                                    VKRmCATlON


                                                                r, MARK I BROWN,As
Quaidianaiul(>)i]sen^atQr ofHdgaBipwa,after being duly sworn,states on oadithat bo fects
contaiiwd in die foregoing Conqjlaint,are tcufi to the best ofhis knowledge and belief

                    Dated this j^dav                        ^ .2019.




Sworn tqand subsrabed bel^e me
this          of

                                                                 TONI S YEACCR
                                                               Notary ID /!r7048562
                                                              My Commission Expires
                                                                  May 19, 2020
                                                 nipi
Notffly        U    O
             Case 2:19-cv-00165-LGW-BWC Document 1-1 Filed 12/23/19 Page 9 of 10


        General Civil and Domestic Relations Case Filing Information Form

        0 Superior or □ State Court of                camden                      County

        For Clerk Use Only

        Date Filed       11-06-2019                  Case Number         sucv20i900i056
                         MM-DD-YYYY


Plaintiff(s)                                                     Defendant(s)


Last           First            Middle 1.   Suffix     Prefix     Last               First             Middle L     Suffix    Prefix



Last           First            Middle L    Suffix     Prefix     Last               First             Middle L     Suffix    Prefix



Last           First            Middle L    Suffix      Prefix    Last               First             Middle L     Suffix    Prefix



Last           First            Middle L    Suffix      Prefix    Last               First              Middle L     Suffix   Prefix


Plaintiffs Attorney      Perry, Michael                           Bar Number                 572750           Self-Represented □

                                              Check One Case Type in One Box

         General Civil Cases                                             Domestic Relations Cases

         □       Medical Malpractice Tort                                 □         Dissolution/Divorce/Separate
         □       Product Liability Tort                                             Maintenance
         □       Automobile Tort                                          □         Paternity/Legitimation
         □       General Tort                                             □         Support - IV-D
         □       Contract                                                 □         Support - Private (non-IV-D)
         □       Real Property                                            □         Adoption
         □       Civil Appeal                                             □         Family Violence Petition
         □       Habeas Corpus                                            □         Other Domestic Relations
         □       Restraining Petition
         □       Injunction/Mandamus/Other Writ                           Post-Judqement - Check One Case Type
         □       Garnishment                                              □         Contempt
         □       Landlord/Tenant                                              □     Non-payment of child support.
         0       Other General Civil                                                medical support, or alimony.
                                                                          □        Modification
                                                                          □        Ad m i nistrati ve/Other

□        Check if the action is related to another action(s) pending or previously pending in this court involving some or all
         the same parties, subject matter, or factual issues. If so, provide a case number for each.

                  Case Number                                    Case Number


         I hereby certify that the documents in this filing, including attachments and exhibits, satisfy the requirements for
         redaction of personal or confidential information in O.C.G.A. §9-11-7.1.

□        Is interpreter needed in this case? If so, provide the language(s) required.
                                                                                                      Language(s) Needed

□        Do you or your client need any disability accommodations? If so, please describe the accommodation request.
       0    Case 2:19-cv-00165-LGW-BWC Document 1-1 Filed 12/23/19 Page 10 of 10




                                IN THE SUPERIOR COURT OF CAMDEN COUNTY

                                                     STATE OF GEORGIA


 brown. Michael G                                                        CIVIL ACTION
                                                                         NUMBER               sueV2019001056




                                                   PLAINTIFF


                               VS.


 Brown, David




                                                 DEFENDANT


                                                              SUMMONS
TO THE ABOVE NAMED DEFENDANT:



           The Defendants)herein are hereby commanded and required personally or by attorney to file with the Clerk of The
                              Superior Court of Camden County,210 E.4TH St., WOODBINE,Georgia 31569
within seven (7)days from the date of service of the within Affidavit and Summons,or on the first business day thereafter if the
.seventh (7th)day falls on a Saturday, Sunday, or a legal holiday, then and there to answer said Affidavit in writing. If the Defendant(s)
fail to answer on or before the seventh (7th) day from the date of service, the Defendant(s) may reopen the default as a matter of right
by making answer within seven (7)days after the date of the default notwithstanding the provision of Code Section
9-11-55 of the Official Code of Georgia Annotated. If the seventh (7th)day is a Saturday, Sunday, or a legal holiday, the answer
may be made on the next day which is not a Saturday, Sunday, or a legal holiday. The last possible date on which the Defendant(s)
may answer is the             day of                           . If an answer is not so made, a Writ of Pos.session shall i.ssue against
you as by law provided, pursuant to Plaintiffs Affidavit.

Witness the Honorable                                         , Judge of Said Court

This             day of         Nnvpmhpef 20          19


                                                                Clerk of Superior Court




                                                                                                         furner. Clerk
                                                                                                      Camden County, Georgia
